Name: Council Regulation (EC) No 2615/97 of 18 December 1997 on the conclusion of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs
 Date Published: nan

 Avis juridique important|31997R2615Council Regulation (EC) No 2615/97 of 18 December 1997 on the conclusion of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001 Official Journal L 353 , 24/12/1997 P. 0007 - 0007COUNCIL REGULATION (EC) No 2615/97 of 18 December 1997 on the conclusion of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001 THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43, in conjunction with the first sentence of Article 228 (2) and the first subparagraph of Article 228 (3),Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas, pursuant to the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau (2), the two Parties have conducted negotiations to determine any amendments and additions to be made to that Agreement at the end of the period of application of the Protocol annexed thereto;Whereas, as a result of those negotiations, a new Protocol establishing the fishing possibilities and the financial compensation provided for in the abovementioned Agreement for the period 16 June 1997 to 15 June 2001 was initialled on 4 June 1997;Whereas it is in the Community's interest to approve that Protocol;Whereas the allocation of fishing possibilities among the Member States should be determined on the basis of the traditional allocation of fishing possibilities under the fisheries agreement,HAS ADOPTED THIS REGULATION:Article 1 The Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001 is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation (3).Article 2 The fishing possibilities provided for in the Protocol shall be allocated among the Member States as follows:(a) shrimps>TABLE>(b) cephalopods/fin-fish>TABLE>If licence applications from those Member States do no exhaust the fishing possibilities provided for in the Protocol, the Commission may consider licence applications from any other Member State.Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community.Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ C 371, 8. 12. 1997.(2) OJ L 226, 29. 8. 1980, p. 33.(3) OJ C 342, 12. 12. 1997.